Citation Nr: 1829144	
Decision Date: 05/21/18    Archive Date: 06/05/18

DOCKET NO. 11-26 677A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with major depression prior to October 10, 2008.

2.  Entitlement to an initial rating in excess of 50 percent for PTSD with depression from October 10, 2008 to February 11, 2013.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to February 11, 2013.  


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney


ATTORNEY FOR THE BOARD

T. Wishard


INTRODUCTION

The Veteran had active military service from September 1966 to September 1968.

These matters were previously before the Board in June 2017 when they were remanded for further development.  The Board finds that there has been substantial compliance with the directives of its remand. 


FINDINGS OF FACT

1.  In giving the Veteran the benefit of the doubt, the Board finds that during the rating period on appeal prior to October 10, 2008 his acquired psychiatric disability was manifested by moderate symptoms which caused occupational and social impairment with reduced reliability and productivity, but not more severe.  

2.  At not time during the rating period on appeal has the Veteran's acquired psychiatric disability manifested in symptoms causing more than occupational and social impairment with reduced reliability and productivity.

3.  The Veteran was not precluded from substantial gainful employment due to service-connected disability prior to February 11, 2013. 


CONCLUSIONS OF LAW

1.  The criteria for a rating of 50 percent, and no higher, is warranted prior to October 10, 2008 for posttraumatic stress disorder (PTSD) with major depression. 38 U.S.C.A. §§1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411.

2.  The criteria for a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with major depression have not been met. 38 U.S.C.A. §§1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411. 

3.  The criteria for entitlement to a TDIU prior to February 11, 2013 have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Disabilities 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned. Id. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id. § 4.3.

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, an appeal from the initial assignment of a disability rating, such as the appeal in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted. 

Rating Acquired Psychiatric Disability 

Acquired psychiatric disabilities are rated by applying the criteria in 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  The VA Schedule rating formula for mental disorders reads in pertinent part as follows:

100 percent rating - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships).

50 percent -- Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

30 percent-- Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

10 percent -- Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126 (a). The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id. However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126 (b). 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002). Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio, 713 F.3d at 118. 


TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a). Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363  (1993). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person. 38 C.F.R. § 4.15.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16 (b). Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16 (a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed. 38 C.F.R. § 4.16 (b). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Rating PTSD

The Veteran is in receipt of service connection for his acquired psychiatric disability from June 21, 2007.  It is rated as 30 percent disabling prior to October 10, 2008.  In October 2008, the Veteran filed a claim for service connection for depression, which the RO treated as a claim for an increased rating.

Although the effective date of a claim is generally the date entitlement arose or the date of the claim, the Board has also considered whether an increased rating is warranted prior to the Veteran's October 2008 claim as the claim was within one year of the June 2008 rating decision, and also because of the provisions of 38 C.F.R. § 3.400 (o)(2), the effective date in a claim for an increased rating will be one year prior to the date of receipt of the increased rating claim provided that the evidence reflects a worsening of the disability during that one year time period. See Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010).  

The Board finds that a 50 percent rating, and no higher, is warranted for the Veteran's acquired psychiatric disability throughout the rating period on appeal.  A higher evaluation is not warranted because the Veteran's symptoms have not been shown by competent credible evidence to have caused occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

A July 2007 VA clinical record reflects that the Veteran reported nightmares, that he tried hard not think about his past trauma, and that he was constantly on guard, watchful, or easily started; his screening was positive for PTSD.  He also reported that several days in the last two weeks, he had little interest or pleasure in doing things, and that more than half the days in the last two weeks, he felt down, depressed, or hopeless.  The July 2007 records note that the Veteran was working full time in Food and Nutrition.  A December 2007 record reflects that the Veteran liked to hunt.  A September 2008 record reflects that the Veteran was worried about finances because his girlfriend could not work; he admitted to being depressed and felt that seeing someone (a treatment provider) earlier in the day had been helpful.  He also reported that he was having trouble getting to sleep and staying asleep.

A May 2008 VA examination report reflects that the Veteran was still working at his same place of employment where he had been working for more than three decades and that his job was "going alright".  The Veteran reported that he works full time but that he had taken off 30-40 days in the past year due to depression.  (The Board notes that a July 2010 VA Form 21-4192 reflects that the Veteran had not lost any time in the last 12 months of employment due to disability.  It was also noted that no concessions were made for him due to disability, and that he resigned/retired from his employment with the last date of work as September 30, 2008.  He worked there from August 1969 through September 2008 earning more than $35,000 a year and working 40 hours a week as a cook in food and nutrition.)

The Veteran reported to the May 2008 examiner that he gets "unruly" or short tempered sometimes and tries to ignore the people at work, which he is "pretty good" at doing.  He also indicated that people at work usually avoid him because they are afraid of him because he once tripped at work and became very angry and yelled.  He acknowledged that he had never attacked anyone physically.  Socially, the Veteran had a girlfriend of six years and reported that they get along "fair" and live together.  The Veteran denied engaging in any physical fights or assaultive behavior in the recent past and stated that he was too old to fight.  (He stated that he was in fights all the time when he was younger.)  The Veteran reported that he drinks on his days off and on weekends, and has been told by his doctors to cut back on alcohol.  For leisure, the Veteran reported that he enjoys fishing.  He also stays home, watches television, talks with his out-of-town sister twice a week on the phone, and sometimes talks with two other friends.  He reported difficulties getting along with a neighbor.  

Upon examination in May 2008, the Veteran was casually, cleanly, and appropriately dressed.  He was alert and cooperative, but showed almost no eye contact with his head bent down.  He was oriented to time, place, and person.  His speech was soft and mumbled, and he only spoke in response to questions.  His communication was fair.  His affect was restricted but appropriate.  His mood was depressed.  His thought process was goal oriented and unremarkable.  His thought content was unremarkable.  He had no signs of delusional or frankly paranoid belief symptoms.  He denied experiencing auditory or visual hallucinations.  He denied suicidal or homicidal ideation plan or intent.  There was no grossly inappropriate behavior displayed during the evaluation.  The Veteran stated that his mood over the past month has been up and down, and he reported experiencing a panic attack on one occasion.  The Veteran reported that his level of energy is low as is his level of interest, and as an example, he stated that he can go fishing now but he does not.  When asked about symptoms of psychomotor agitation he endorsed them a little bit.  He stated that he has nightmares, and a lot of trouble falling asleep and he usually sleeps four to five hours on the floor but he has difficulty staying asleep on occasion as well.  The Veteran did not appear to have any problems with impulse control.  He also stated that he avoids crowds, that he is independent with his activities of daily living, and that he did not have any problems with hygiene; however, he stated that he does not do any chores around the house as his girlfriend does them all.  He reported that he has bad days and good days when asked how frequently he gets depressed. 

The 2008 examiner considered all of the Veteran's symptoms, to include the Veteran's subjective complaints of flashbacks, memory loss and concentration difficulty, and the Veteran's reports of missed work, and found that the Veteran's disability caused a moderate impact on his overall level of functioning.  The Board finds that this equates with no higher than a 50 percent rating. 

A September 2008 VA mental health record reflects that the Veteran reported feeling depressed for the past several months, and connected that with not feeling well after his surgery after a motor vehicle accident the prior year which resulted in the discovery of a stomach tumor.  Since then, he has struggled with fatigue, sleep disturbances, low energy, decrease in appetite, decrease in interest, and decrease in motivation.  It was noted that he works as a cook but planned to retire soon.  He reported that he used to be able to lift 200 pounds but could now only lift 30 pounds.  He also reported, with regard to PTSD, that he still had some nightmares and exaggerated startle response.  His mood appeared mildly dysthymic.  His affect was blunted and flat.  He appeared tired with low energy.  His thought processes were logical, sequential and relevant.  His insight, judgment and memory were all intact.  There was no apparent suicidal or homicidal ideation. 

A November 2008 VA examination report reflects that the Veteran reported depression, trouble being around others, irritability, nightmares, and hypervigilance daily.  He indicated that he has one person that he talks to on a regular basis, and that he goes fishing one to two times per year as a hobby/leisure activity.  He reported that his symptoms can be severe at times, including periods of rage; however, he also admitted that with regard to assaultive behavior, he had not assaulted anyone for several years.  He had no impairment of thought process, no impairment in communication, no delusions, no hallucinations, no displayed inappropriate behavior, no suicidal plans or intents, no homicidal plans or intents, no obsessive or ritualistic behavior that interferes with routine activities, no speech problems, no panic attacks, no anxiety, and no problem with maintaining personal hygiene and other basic activities of daily living.  He also had normal orientation to person, place, or time.  The Veteran reported some mild forgetfulness, and daily severe depression which he stated causes a lack of motivation, irritability at work, and being easily overwhelmed with multiple responsibilities.  He reported that his rage of once a month is severe and has caused him to lose a job (however, the Board notes that this was not in the last four decades as he was employed at the same hospital since 1969 and left at the end of September 2008 due to retirement).  He reported that his almost nightly nightmares cause him to feel fatigued the next day.  It was noted that the Veteran prefers to be left alone, and that he reported that he missed several days of work due to feelings of depression.  The clinician considered all of the Veteran's reported symptoms and found that the Veteran's symptoms to include the Veteran's assertion that his irritability and periods of rage at work had resulted in threats to call hospital security, and still found that the Veteran's symptoms were best summarized as likely to cause only "occasional decrease in work efficiency or there are intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms but generally satisfactory functioning (routine behavior self-care and conversation normal).  This is strong evidence that a rating in excess of 50 percent is not warranted.

The Board notes that the Veteran has reported periods of rage at work that have resulted in threats to have hospital security called.  The Veteran has previously stated that it was his back that prevented employment, and the Veteran has previously stated that work was "going alright" and that he was "pretty good" at avoiding people at work.  He also stated that he has not been physically violent at work because he is "too old" to fight. 

A December 2008 SSA record reflects that the Veteran's chief complaint was back pain and that he stated that he was unable to work due to chronic back pain; however, upon examination, he had a normal back. 

Records in 2009 reflect that the Veteran reported that he was in good spirits and had "no problem" with depression but that he wished to begin taking medication for depression (January 2009).  The Veteran also sought and began treatment for alcohol abuse (May, July 2009).  He continued to report difficulty with sleeping (estimating two to three hours per night), but it was noted that it had improved with medication by November 2009.  The Veteran also reported symptoms of nightmares, flashbacks occasionally at times, intrusive thoughts, startle response, irritability, and some types of avoidance (May, July, September, October, November 2009).  

The Veteran did not have mania, hallucinations, delusions, suicidality, or homicide ideation (May, July, October, November, December 2009, January 2010).  Although he described himself as fairly isolated, he continued to live with his girlfriend of seven years, and had a "couple of friends" with whom he talked, and spoke occasionally on the telephone with his sisters (May 2009).  He reported that he had a social support system that helps engage him in activities when he is feeling depressed, and that he had made a commitment to learn to line dance with a friend's daughter which he thought would be enjoyable (September 2009).  He did not have thought process abnormalities or problems with concentration or poor memory (May, October 2009), he reported no mood difficulties (May 2009), and he had fair insight and judgment (October 2009).  He had motivation to get treatment for alcohol use (July 2009, October 2009) and reported no psychological or emotional problems in the last thirty days (January, August 2009).  He was well-oriented (September, October 2009), and had good hygiene (October 2009). 

A November 2009 record reflects that the Veteran's symptoms were improving, and that he had been able to manage his recent anger over an upsetting incident.  He had also been exercising and had a fishing partner.   

An August 2010 VA examination report reflects that the Veteran was still living with his girlfriend of seven years (although he reported that she gets on his nerves a lot), had some social acquaintances, occasionally fishes with one of his friends, watches sports, and watches television.  The Veteran denied domestic violence or any significant physical violent behavior.  The Veteran reported three to five panic attacks a year, mild anxiety, sleeping seven hours a night if he uses medication (but a few hours less without medication), flashbacks, nightmares, hypervigilance, and increased startle response. 

The August 2010 examiner found that the Veteran's symptoms were best summarized as transient or mild and decrease work efficiency and ability to perform occasional tasks only during periods of significant stress.  The examiner found that the Veteran's symptoms are severe enough to require continuous medication, and that they may cause some degree of dysfunction in regards to his ability to interact with coworkers and supervisors in that he may experience increased irritability, anxiety, or feelings of detachment if under a significant degree of stress at a workplace setting.  It was opined that the Veteran may function adequately in an alternative environment other than his prior workplace at the hospital.  It was also noted that the Veteran does display the ability to follow directions and he appears very reliable; however, if he is placed under a significant degree of occupational stress he may show some decreased work efficiency.  The examiner opined that the Veteran can secure and maintain gainful employment in sedentary or physical occupation when considering his service connected psychiatric disabilities.  August 2010 records also reflect that the Veteran visited a War memorial and planned to go twice in a week, and that he had visited a friend; all of which had caused his distress to lessen.

Records in 2011 reflect that the Veteran reported that he had anger and "blew up" at home but that it had been a long time since he had gotten angry.  He also reported that he gets depressed "now and then" (November 2011).  However, medication was helping and the Veteran was sleeping better.  He had no suicidal ideation or homicidal ideation, was engaged in treatment, and had fewer nightmares.  The Veteran had attended a Veteran's Day ceremony, which he enjoyed, to include talking to people he met there.  He reported that since an argument with his girlfriend, he had been isolating and had turned down invitations for Thanksgiving and stayed home (November 2011); however, he also reported that he walks regularly which helps with his mood, has regular contact with a supportive family, had himself been able to provide emotional support to a nephew, and was planning to visit family and friends in another state in the next few months (December 2011).  

Records in 2012 reflect that the Veteran reported that he spends most of his time at home watching television and only leaves to go shopping (January 2012), however, he was also noted to have visited with a friend (April 2012), and had been in touch with several childhood friends (April 2012).  He reported that he was sleeping well with medication, was only mildly depressed, had no suicidal ideation, no homicidal ideation, no delusions, and no hallucinations (March, May 2012).  He was alert and oriented, with intact memory, fair insight, and fair judgement.  It was noted that his PTSD symptoms were better and that he was responding well to medication, although his depression was the same.  Although the Veteran reported that he still had irritability and isolates, he was going to group therapy regularly and continued to talk to his sister and one or two friends, in addition to his girlfriend.  His alcohol use was in full remission.  He also reported that his depression was "off and on" but that he is doing "okay" and not going back to alcohol (April 2012).  He reported that he enjoys working on cars, walking two miles a day with his girlfriend, and going fishing (May 2012).  His psychiatric symptoms were noted to be better despite having had a recent stroke (May 2012), and it was noted that he was benefiting from treatment and "not depressed" and had less anger (May 2012).  He was noted to be feeling "decent" but had been irritable and his girlfriend had sent him to group therapy (October 2012).  The Veteran had also reported that he was in good spirits, and that he had purchased an old car for his girlfriend and was working on repairing it, which he enjoyed (October 2012).  He continued to be committed to remaining sober (November 2012) and despite nightmares and dealing with a relative's dementia, he was in good spirits and coping well (November 2012).  He also reported that he was able to support a family member who was dealing with his relative's dementia (December 2012).

Records in 2013 reflect that the Veteran had become frustrated with relatives and had become angry with a friend recently, but after taking a walk, he had apologized to the friend.  He was noted to now have power of attorney to handle things for his relative with dementia (January 2013).  Records in February 2013, reflect that the Veteran reported feeling depressed and anxious due to the anniversary of trauma in Vietnam, and dealing with family health issues.  He continued to remain sober. 

The Veteran's disability is rated as 100 percent disabling effective from February 11, 2013, the date of a Disability Benefits Questionnaire (DBQ).  The preponderance of the evidence is against a finding that a higher rating is warranted prior to that date.  The Board acknowledges that, in some circumstances, it is possible for a particular piece of evidence to demonstrate that the Veteran suffered from the symptoms at a rating level earlier than the date of the examination, opinion, or diagnosis.  See DeLisio v. Shinseki, 25 Vet.App. 45, 56 (2011) (holding that "entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition" (citing 38 U.S.C. § 5110(a)); Tatum v. Shinseki, 24 Vet.App. 139, 145 (2010) (holding that "it is the information in a medical opinion, and not the date the medical opinion was provided that is relevant when assigning an effective date").  However, in the present claim, a higher rating is not warranted prior to February 11, 2013. 
The Board notes that at the February 2013 examination which was the basis for a 100 percent rating, it was noted that the Veteran had lost his job due to taking off too much time off work for depression; however, this is contrary to the employer's report.  The DBQ clinician also provided the reasoning that the "cat is out of the bag" as to why it is "extremely unlikely" that the Veteran would ever be able to work.  However, the report lacks sufficient rationale and/or evidence or substantiate a rating of 100 percent prior to the current effective date of February 11, 2013, despite the examiner's finding that the Veteran has had total occupational and social impairment since 2008 and given the clinical records noted above.  Rather, it appears that the clinician merely checked various boxes without obtaining sufficient specific examples to support the findings.  The Board also finds that the opinion is less than probative as to total social impairment given the Veteran's family relationships, and that he has maintained the same girlfriend for more than a decade.  It is also less than probative as to total occupational impairment give the clinical records and prior examination findings noted above.  Another opinion is not warranted because it would be a retrospective opinion with regard to events more than five years ago, whereas there are already clinical records contemporaneous to that time period which are probative and note that the Veteran went long periods of time without exhibiting anger, was only mildly depressed at times, that his PTSD symptoms had diminished, and that he was able to be supportive of others, and rely on others for support.

During the rating period on appeal, the Veteran has consistently been able to maintain a relationship with his girlfriend, have at least one friend, be supportive to relatives, and notably, actually become the fiduciary for an ill relative.  Thus, the preponderance of the evidence is against a finding of total social impairment.  He has also been able to maintain sobriety for several years, and has attended anger management therapy which has been noted to be helpful.  His acquired psychiatric disability symptoms have also been found to have decreased in severity with treatment.  He has engaged in hobbies of fishing, walking, and working on repairing a car for his girlfriend.  The evidence does not support a finding that his symptoms have been so severe as to cause occupational and social impairment with deficiencies in most areas.  Not only has he not had a majority of the symptoms listed as examples in the rating criteria for a 70 percent or 100 percent rating, but he has not exhibited chronic symptoms of equal or increased severity.  

He has not exhibited consistent suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The Board finds that the May 2008, November 2008, August 2010, and numerous clinical records are against a finding that the Veteran's symptoms have manifested in symptoms causing higher than occupational and social impairment with reduced reliability.

TDIU

The Veteran has an education level of 12th grade and experience in the food industry for approximately four decades.  His work entailed preparing food and lifting heavy loads.  He was working full time earning substantially gainful income until October 1, 2008.

The Veteran is in receipt of PTSD rated as 50 percent disabling prior to February 11, 2013 and as 100 percent from February 11, 2013, and bilateral hearing loss disability, rated as 20 percent disabling from October 10, 2008 to March 1, 2011 and as noncompensable from that date.  His combined disability rating is 60 percent from October 10, 2008, 50 percent from March 1, 2011, and 100 percent from February 11, 2013.  Thus, the Veteran does not meet the rating criteria for a schedular TDIU because he did not have only one disability ratable at 60 percent or more, or two or more disabilities with one ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more at any time prior to his 100 percent rating in February 2013. 

The Board cannot assign an extraschedular evaluation in the first instance under § 4.16(b).  Nevertheless, the Board may adjudicate whether a referral to the Under Secretary for Benefits or Director of Compensation Service is warranted when the issue is either raised by the claimant or is reasonably raised by the evidence of record. See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  In such case, the Board's analysis is limited to merely granting or denying the referral for TDIU on an extraschedular basis under § 4.16(b).  Anderson v. Shinseki, 22 Vet. App. 423, 428-29  (2009).  That is, where there is plausible evidence that a claimant is unable to secure and follow a substantially gainful occupation and where there is not any affirmative evidence to the contrary, the claimant's case is eligible for consideration under 38 C.F.R. § 4.16(b) by referral to the Director of Compensation Service. Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

The Board has considered the Veteran's contentions, as outlined below, and finds that referral for extra-schedular consideration is not warranted. 

The Board finds that the VA examination reports in May 2008, November 2008, and August 2010 are more probative than vocational and SSA opinions with regard to his occupational functioning.

The Board acknowledges the SSA record and pre-hearing memorandum by the Veteran's representative in which he reports that the Veteran "lost his job" on September 30, 2008 due to irritability and anger.  The report also alleges a "persistent irrational fear of being around others" and that he cannot return to his former job as a cook, which involves not only the stress of strict production quotas and schedules, but also working in concert with others."  It was noted that the Veteran "worked for thirty years consistently in the same job, but due to deteriorating physical, then mental health was unable to continue."

The Board find that this record lacks significant probative value as it is based, in part, on the Veteran's unsupported self-reported history that he was terminated from employment due to his PTSD symptoms, and that he has a "persistent irrational fear of being around others" while ignoring that he consistently attends group therapy (which at times includes up to 25 people) for anger management/PTSD/ and alcoholism, that he fishes with a friend, that he went to a Veteran's Day function where he enjoyed meeting others, that he goes shopping, that he is emotionally supportive of relatives, that he walks daily, and that he was interested in line-dancing (which the Board finds would involve many people) because he thought it would be enjoyable.  The Veteran has also engaged in coping with his symptoms by staying "busy with activities and spending time with others" (see January and February 2010 clinical records).  Moreover, although his representative contended that the Veteran lacked skills other than cooking and could not get along with co-workers, the Veteran has the ability to perform mechanical work on a car, has been able to manage his anger on most occasions to include at work, and his acquired psychiatric disability would not preclude working in a food or nutrition area without having to deal with multiple members of the public.

The Board is not persuaded by the contentions of the Veteran's representative.  Nor is the Board bound by SSA findings.  Rather, the Board finds that the clinical records closer in time to the Veteran's treatment prior to February 2013 are more probative. 

The Board finds that the most probative evidence of record is against a finding that the Veteran was precluded from substantial gainful employment by reason of service-connected disability; thus, referral for extra-schedular consideration is not warranted.


ORDER

Entitlement to an initial rating of 50 percent, and no higher, prior to October 10, 2008 for PTSD with depression is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to an initial rating in excess of 50 percent for PTSD with depression from October 10, 2008 to February 11, 2013 is denied.

Entitlement to a total disability rating based on individual unemployability due to service-connected disability prior to February 11, 2013 is denied.  




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


